DETAIL ACTION
	Claims 1-3, 5-7 and 9 are allowed in this Office Action (Re-number 1-7).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (page 7) dated April 15, 2022, regarding the features of claims 1, 5 and 9, the claimed features “determining whether there is an association between a first ontology of a first link referencing a source node from which tracing of links is to be started and a second ontology of a second link referencing a destination node at which the tracing of links is to be ended, by extracting, from an ontology that defines each of links included in a plurality of data sets, words included in a label and a comment for each link, determining a number of occurrences of each of the words that occurs in the label and the comment for each link, calculating, by using the determined number of occurrences, importance statistics indicating importance of each word, and determining an association between the first ontology of the first link referencing the source node and the second ontology of the second link referencing the destination node by using first importance statistics indicating importance of each word included in a label and a comment for the first link and second importance statistics indicating importance of each word included in a label and a comment for the second link”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Minoz-Jimenez et al. (US 2016/0321407) directed to a system for calculating similarities between drugs and using the similarities to extrapolate side effects of a specified drug comprising: a similarity-computation apparatus configured to use open data to compute similarities between drugs, with: a data integration module configured to obtain data related to a set of drugs from a plurality of open data sources and to integrate the data to generate RDF triples; an RDF module configured to store an RDF graph of the RDF triples: and a similarity calculation module configured to retrieve a list of all the drugs present in the RDF graph and to calculate the similarity of each drug with every other drug in the RDF graph, for storage in a similarity database; and a side effect determining apparatus configured to extrapolate side effects of a specified drug from open data related to the set of drugs, with: a connection to the similarity database; a user interface configured to allow a user to specify a drug from the set of drugs; a neighbors ranking module configured to use the drug similarities to obtain nearest neighbors of the specified drug in terms of the similarities; and a side effects propagation module configured to collect known side effects from the nearest neighbors and to combine and rank the side effects according to their co-occurrence among the neighbors.
The prior art, Hill et al. (US 7,493,333) directed to a system and method for parsing and/or exporting one or more multi-relational ontologies. The system may apply a set of export constraints to one or more master ontologies to produce a redacted data subset. The redacted data subset may then be exported to a specified location or application.
The prior art, Hu et al. (US 2015/0379409) directed to an apparatus to automate integration of non-conceptual data items into a data graph, the graph including graph nodes and graph edges, the computing apparatus comprising: a data storage system configured to store, as a node, a behavior handler to update the data graph in response to an occurrence of a specified trigger event, the node representing the behavior handler being stored in association with the non-conceptual data item; an execution module configured to execute the procedure defined by a behavior handler in response to the event; a modification identification module to identify modified graph elements, and to record the graph elements as modifications attributed to the behavior handler; an inference module configured to infer relationships between behavior handlers by, analyzing the modifications attributed to the behavior handlers to identify relationships between the modifications, and adding the relationships to the data graph as edges between the graph nodes.
The prior art, Pan et al. (US 2012/0173585) directed to a method and apparatus for obtaining hierarchical information of planar data. The method comprises mapping at least one data item from a same data set in the planar data to at least one node in a tree structure formed by a structured terminology system. The method also comprises obtaining at least one sub tree structure in the tree structure, each of the at least one sub tree structure taking the at least one node as all of its leaf node. The method also comprises selecting a target tree structure from the at least one sub tree structure and obtaining hierarchical information in the target tree structure. An apparatus corresponding to the above method is also provided. With the above method and apparatus, hierarchical information of data items may be obtained from planar organized data to facilitate subsequent and further analysis and management.
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153